DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Danielsson (WO 2013/055265) in view of Alonso-Tabares etal (20170032686) in view of Lussier et al (20170225802).
In regards to claim 1, Danielsson discloses a drone operations support base for supporting multiple drones, comprising: 
a drone support platform (seen at least in Fig. 1, Fig. 2, Fig. 6 ref. 635 viewed as system platform which also contain internal platform); 
while Danielsson discloses the drone platform above, Danielsson does not expressly disclose as taught by Alonso-Tabares: a designated drone launching and landing area on the platform (Alonso-Tabares teaches a drone landing and launching surface on the top of a platform for drones, Fig. 2 surface comprising ref. 4); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Danielsson with Alonso-Tabares by providing the drone launching and landing surface on the platform to launch and land drones in order to minimize interference with drones as they are approaching the platform and to avoid damage to drones captured in midair.
Danielsson as combined further discloses:
a designated drone storage area on the platform (Danielsson as seen in Figs. 2 and 6 storage of UAVs, not referenced in figure), the drone storage area being divisible into multiple drone storage spaces (Danielsson as seen in Figs. 2 and 6 storage of UAVs, not referenced in figure, divisible into areas separate UAVs); 
a mechanical transfer device having access to the drone launching and landing area and the drone storage area a mechanical transfer device having access to the common drone launching and landing area and the shared drone storage area (Danielsson abstract “at least one arm to move a UA V between the meeting point and at least one storage position’), the mechanical transfer device configured for moving drones between said areas (Danielsson abstract as above); 
a computerized base control system for controlling base operations (Danielsson Fig. 4 discloses schematic of control system); 
a flight control subsystem in communication with the base control system, the flight control subsystem adapted to manage drone takeoffs and landings (Daniel; Fig. 2 ref. 452 control of arrangement for launch and capture); and 
Danielsson does not expressly disclose as taught by Lussier: a logistics subsystem in communication with the base control system, the logistics subsystem adapted to maintain drone inventory, and to manage drone storage (Lussier teaches [0042] “The control system can maintain an inventory of UAVs in the system and can provide an indication to an operator regarding VH and UAV inventory status”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Danielsson as combined with Lussier by providing a logistics subsystem in communication with the base control system, the logistics subsystem adapted to maintain drone inventory, and to manage drone storage in order to optimize the number of available drone storage spaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose UAV storage and landing systems. The systems make use of arms or overhead bars to move UAVs from landing to docking connections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642